Name: Commission Regulation (EC) No 1805/94 of 22 July 1994 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 7. 94 Official Journal of the European Communities No L 189/33 COMMISSION REGULATION (EC) No 1805/94 of 22 July 1994 on the supply of milk products as food aid 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of '22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 4 275 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . (5) OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 189/34 Official Journal of the European Communities 23 . 7. 94 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): see Annex II 2. Programme : 1993 and 1994 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel. (31-70)33 05 757 ; fax 36 41 701 ; telex 30960 euron ni) 4. Representative of the recipient f) : see OJ No C 103, 16. 4. 1987 5. Place or countries of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (3) (6) : see OI No C 114, 29 . 4. 1991 , p. 1 (under I.B ( 1 )) 8 . Total quantity : 1 575 tonnes 9. Number of lots : four (see Annex II) 0 . Packaging and marking Q (8) : 25 kg see OJ No C 114, 29 . 4. 1991 , p. 1 (under I.B.(2), Ij\&lt;2) (3) and I.B^3)) markings in English (lots A and C 2), Spanish (D 2  D 4), French (lots B and C 1 and C3) and Portu ­ guese (lot D 1 ) 1 1 . Method of mobilization : the Community market manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  25. 9 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8 . 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 8 . 1994 (b) period for making the goods available at the port of shipment : 19 . 9  9 . 10 . 1994 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles, telex 22037 / 25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4) : refund applicable on 8 . 7. 1994, fixed by Commission Regulation (EC) No 1597/94 (OJ No L 167, 1 . 7. 1994, p. 37) No L 189/3523 . 7. 94 Official Journal of the European Communities LOT E 1 . Operation No (') : 1029/93 2. Programme : 1993 3. Recipient ^): UNRWA, Supply Division, Vienna International Centre, PO Box 700, A- 1 400 Vienna, Austria (telex 135310 UNRWA A ; fax (1 ) 230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, PO Box 484, Amman, Jordan, (tel . 962(6)7419 14, 77 22 26 ; telex 23402 UNRWA JFO JO ; fax 962(6)68 54 76) 5 . Place or country of destination (*) : 6 . Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods (3) (6) : (see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.C. ( 1 )) 8 . Total quantity : 175 tonnes 9 . Number of lots : one 10 . Packaging and marking f) (n) : 1 kg sachets see OJ No C 114, 29. 4. 1991 , p. 1 , (under I.C. (2), I.C. (3) and LA. (2) ( 1 )) markings in English supplementary markings : 'UNRWA  Date of expiry . . .' (date of manufacture plus nine months) 1 1 . Method of mobilization : the Community market the whole milk powder must be manufactured after the award of the tender 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : UNRWA warehouses, Amman, Jordan 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 8  11 . 9 . 1994 18 . Deadline for the supply : 9 . 10 . 1994 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 8. 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 8 . 1994 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 12  25. 9 . 1994 (c) deadline for the supply : 23 . 10 . 1994 22. Amount of tendering security : ECU 20 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B-1049 Brux ­ elles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 8 . 7. 1994, fixed by Commission Regulation (EC) No 1597/94 (OJ No L 167, 1 . 7. 1994, p. 37) No L 189/36 Official Journal of the European Communities 23 . 7. 94 LOTS F, G and H 1 . Operation Nos (') : 1632/93 (lot F); 1633/93 (lot G); 1634/93 (lot H) 2. Programme : 1993 3. Recipient (2) : Pern 4. Representative of the recipient : Programa Nacional de Asistencia Alimentaria (Pronaa), av. Argen ­ tina N0 3017, Callao : tel . 29 10 65 ; fax 33 76 35 5. Place or country of destination (*) : Peru 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 114, 29. 4. 1991 , p. 1 (under I.B. ( 1 )) 8 . Total quantity : 1 125 tonnes 9. Number of lots : three (lot F : 375 tonnes ; lot G : 375 tonnes ; lot H : 375 tonnes) 10. Packaging and marking f) (") : O I No C 114, 29. 4. 1991 , p. 1 (under IA/2W3), I.B/2) and I.B/3)) markings in Spanish ; supplementary markings : 'Distribution gratuita 11 . Method of mobilization of product : the Community market the manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : ONAA Depot, Avenida Argentina No 3017, Callao 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18. 9 . 1994 18. Deadline for the supply : 16. 10. 1994 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8 . 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 8 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 9  2. 10 . 1994 (c) deadline for the supply : 30. 10 . 1994 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037/25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 8. 7. 1994, fixed by Commission Regulation (EC) No 1597/94 (OJ No L 167, 1 . 7 . 1994, p. 37) 23 . 7. 94 Official Journal of the European Communities No L 189/37 LOTS I and K 1 . Operation Nos ('): 1638/93 (lot I); 1639/93 (lot K) 2. Programme : 1993 3. Recipient (2) : Nicaragua 4. Representative of the recipient : ENIMPORT (Sr Regi Delgadillo), carretera a Masaya, frente a camino de Oriente , (tel . 67 10 32 ; fax : 784843), Managua 5. Place or country of destination (*) : Nicaragua 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods f) (6) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under I.B ( 1 )) 8 . Total quantity : 1000 tonnes 9. Number of lots : two (lot 1 : 500 tonnes ; lot K : 500 tonnes) 10. Packaging and marking f) (10) : OJ No C 114, 29 . 4. 1991 , p. 1 (under IA(2)(3), I.B&lt;2) and I.B.(3)) markings in Spanish ; supplementary markings : 'Distribution gratuita 11 . Method of mobilization of product : the Community market the manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : San Juan del Sur 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 9 . 1994 18 . Deadline for the supply : 16. 10 . 1994 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8 . 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 8 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 9  2. 10 . 1994 (c) deadline for the supply : 30. 10 . 1994 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 8 . 7. 1994, fixed by Commission Regulation (EC) No 1597/94 (OJ No L 167, 1 . 7. 1994, p. 37) No L 189/38 Official Journal of the European Communities 23 . 7. 94 LOT L 1 . Operation No ('): 1690/93 2. Programme : 1 993 3 . Recipient (2) : Bolivia 4. Representative of the recipient : Ofinaal , Calle Carrasco 1323, Esq . Busch (Miraflores), La Paz . Jefe Ã rea Operaciones : Sra Rosario FrÃ ­as de Tapia (tel . 35 57 51 ) 5. Place or country of destination (5) : Bolivia 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (J) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.B ( 1 )) 8 . Total quantity : 400 tonnes 9. Number of lots : one in three parts (LI : 150 tonnes ; L2 : 200 tonnes ; L3 : 50 tonnes) 10 . Packaging and marking f) : see OJ No C 114, 29. 4. 1991 , p. 1 (under I.B.(2), IA.(2) (3), I.B^3)) markings in Spanish 11 . Method of mobilization : the Community market the skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Arica ( 12) Officinas responsables Ofinaal :  Ll : Carretera La Paz-Viacha, km 15, La Paz  L2 : Carretera Salida Oruro/La Paz 455, Zona Norte, Oruro  L3 : Carretera a Tiquipaya, Zona Trojes, Cochamba 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29 . 8  11 . 9 . 1994 18 . Deadline for the supply : 27. 11 . 1994 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8 . 8 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 8 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12  25. 9 . 1994 (c) deadline for the supply : 11 . 12. 1994 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 8 . 7. 1994, fixed by Commission Regulation (EC) No 1597/94 (OJ No L 167, 1 . 7. 1994, p. 37) No L 189/3923 . 7. 94 Official Journal of the European Communities Notes : (') The operation number should be mentioned in all correspondence . (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine- 131 levels . C 2 : Radiation certificate must be issued by official authorities and be legalized for the following country : Sudan. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5 . 1993 , p. 106), as amended by Regulation (EC) No 547/94 (OJ No L 69 , 12. 3 . 1994, p. 1 ), shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29 . 4. 1991 , p. 33 (lots I and K : see Costa Rica ; lots F, G, H and L : av. Paseo de la Republica 3755, 5 ° piso, San Isodoro, Lima, 27 tel . (51-14) 40 30 97 ; fax 409763). (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate (D 2 : the document must be legalized by the diplomatic representation in the country of origin of the goods),  Lots A, B C, D, F, G, H, I and K : veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excel ­ lent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectio ­ us/contagious disease during the 12 months prior to the processing. Q Notwithstanding OJ No C 114, point I. B (3) (c) or I. C (3) (c) is replaced by the following : ' the words "European Community"'. (8) Shipment to take place in 20-foot containers, condition FCL/FCL each containing 15 tonnes net. The supplier shall be responsible for the cost of making the containers available in the stack position to the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 180 seal), number of which to be provided to the beneficiary's forwarder. (') The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. ( I0) The bags shall be stacked, maximum 40, on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non reversible, with wings,  a top deck consisting of a minimum of seven planks (width : 100 mm ; thickness : 22 mm),  a bottom deck consisting of three planks (width : 100 mm ; thickness : 22 mm)  three bearers (width : 100 mm ; thickness : 22 mm),  nine dowels : 100 x 100 x 78 mm minmum. No L 189/40 Official Journal of the European Communities 23 . 7. 94 The palletized bags shall be covered by a shrink film ('shrink wrapping' or 'stretch wrapping^ of a thick ­ ness of at least 150 microns. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles . The bags are further protected by board or wood placed between the bags and straps . (n ) Placed in 20-foot containers . The free holding period for containers must be at least 15 days . (u) The proof of payment of expenses 'planilla de gastos' arising at the port Arica must be submitted with the payment application. Office for the payment of the 'planilla de gastos' : AADAA (AdministraciÃ ³n Autonoma de Almacenes Aduaneros), Casilla 5259 (fax (02) 39 20 62 ; tel. 35 99 21 up to 31 ), La Paz, Bolivia. AADAA (AdministraciÃ ³n AutÃ ³noma de Almacenes Aduaneros), Casilla 1437 (telex 22 10 43 ; tel . 25 27 80 or 25 29 81 ), Arica, Chile. 23 . 7 . 94 Official Journal of the European Communities No L 189/41 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n ? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming , PaÃ ­s de destino A 525 AI : 15 1694/93 India A 2 : 75 1695/93 India A3 : 15 1696/93 India A4 : 195 1697/93 India A 5 : 135 449/94 India A 6 : 15 450/94 India A 7 : 75 451 /94 India B 270 B1 : 60 1698/93 Burkina Faso B2 : 15 338/94 Burkina Faso B 3 : 15 339/94 Niger B 4 : 15 340/94 Niger B 5 : 15 341 /94 Niger B 6 : 150 452/94 Benin C 210 CI : 150 337/94 Rwanda C 2 : 15 519/94 Sudan C 3 : 45 520/94 Madagascar D 570 D 1 : 165 453/94 Brasil D 2 : 270 342/94 Chile D 3 : 45 343/94 Peru D 4 : 90 521 /94 PerÃ º